DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/03/2020 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
On page 7 of specification lines 4 and 5, top surface 24 and opening 25 are not shown in figures 2a-2c.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  
Regarding claim 12 lines 1-2, “a device” should be –the device--. Similar correction is required for claim 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low voltage circuit breakers” in claim 1 is a relative term which renders the claim indefinite. The term “low voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, “low voltage circuit breakers” is interpreted as –circuit breakers--.
Claims 2-20 are rejected for the same reasons as stated in claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 12, “circuit breaker” is already present in claim 1.
Regarding claim 13, “molded case circuit breaker” is already present in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Besana (US20080089049A1), and further in view of Sisley (US20130146430A1).
Regarding claim 1, Besana teaches a device for door and phase segregation (abstract, connection device) in circuit breakers (abstract, for low-voltage switches), in particular in molded case circuit breakers (implicit, as seen in fig.3), having a plurality of phases (abstract, comprising a plurality of terminals) each provided with a lug for electrical connection of said circuit breaker (abstract, one or more cable clamps (20) for connection between said terminals and one or more corresponding connection cables), said device comprising a conductive element (i.e. conductive means 204) (fig.2) adapted to be fixed to a corresponding lug ([0037], connection between a first terminal of the terminal board 10 and a first cable) (implicit, a lug is present) of said circuit breaker (implicit) and provided with electrical connection means (i.e. first conductive means 211 and second conductive means 212) (fig.2) for electrical connection of said circuit breaker ([0037], first conductive means 211, which are used for connection between a first terminal of the terminal board 10 and a first cable, and second conductive means 212, which are used for connection between a second terminal of the terminal board 10 and a second cable), and a first insulating element ([0037], ribbings) covering said conductive element ([0037], first half-shell 206 has inside a series of ribbings that facilitate positioning of the first and second conductive means 211, 212, at the same time enabling mutual electrical insulation between said first and second conductive means) adapted to be interposed between two adjacent phases (implicit, as seen in fig.3) of said circuit breaker (e.g. low-voltage switches 1) (fig.3).
Besana does not teach, a venting aperture for venting off gases.
Sisley teaches in a similar field of endeavor of protecting terminal lug from degradation in circuit breaker, a venting aperture for venting off gases (abstract, The terminal lug cover includes a plurality of sides structured to … deflect ionized gases away from the terminal lug) (implicit that venting aperture is present).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the venting aperture for venting off gases in Besana, as taught by Sisley, as it provides the advantage of preventing corrosion of terminal lug due to gases from arcing events.
Regarding claim 2, Besana and Sisley teach the device for door and phase segregation in circuit breakers, according to claim 1, wherein a conductive element (Sisley, i.e. terminal lug 2) (fig.5) is substantially L-shaped (Sisley, implicit, as seen in figs.5 and 2) and a first insulating element (Sisley, e.g. terminal lug cover 1 and terminal lug 2) (fig.1) comprises a first insulating body (Sisley, e.g. body of 1 and 2) (fig.1) substantially L-shaped (Sisley, implicit, as seen in fig.1) fitted onto said conductive element (Sisley, implicit, as seen in figs.1 and 5) and having a first (Sisley, e.g. side 12) (fig.1) and a second lateral surface (Sisley, e.g. side 13) (fig.1) substantially continuous (Sisley, implicit, as seen in figs.5 and 2) and substantially L-shaped (Sisley, implicit, as seen in figs.5 and 2), and a top surface (Sisley, e.g. surface of 2) (fig.5) provided with an opening (Sisley, e.g. circular openings) (fig.5) for accessing the connection means of said conductive element (Sisley, implicit function for a circuit breaker).
Regarding claim 3, Besana and Sisley teach the device for door and phase segregation in circuit breakers, according to claim 2, wherein said first insulating body has a rear (Sisley, e.g. rear surface of 2, not explicitly shown) (figs. 2 and 3) and a bottom surface (Sisley, e.g. bottom surface of 2) (fig.2) provided with openings allowing the passage of said conductive element (Sisley, implicit, as seen in fig.2), said first insulating body being slidingly insertable onto said conductive element (Sisley, [0035], The lower flange 7 and securing clips 8 are used in assembling and affixing the terminal lug cover 1 to the terminal lug 2).
Regarding claim 4, Besana and Sisley teach the device for door and phase segregation in circuit breakers, according to claim 3, characterized in that wherein said conductive element is provided with first fixing means (Sisley, [0047], additional access hole or terminal lug screw pass-through feature) for mechanical connection to a corresponding lug (Sisley, [0047], may extend the full length of the lower (with respect to FIG. 1) half of the terminal lug 2, while containing an additional access hole or terminal lug screw pass-through feature) of said circuit breaker (Sisley, implicit) and second fixing means (Sisley, i.e. terminal lug screws 5) (figs. 1 and 4) for mechanical connection of said electrical connection means (Sisley, [0041], the number of terminal lug screws 5 may be used to secure a number of connecting cables (not shown) to the terminal lug 2), and in that said first insulating body has a front surface (Sisley, e.g. surface 10 and the adjacent portion on 2) (fig.1) having a first portion (Sisley, e.g. portion where 5 is present in lower part of 2) (fig.1) and a second portion (Sisley, e.g. portion where 5 is present in upper part of 2) (fig.1) raised with respect to said first portion (Sisley, implicit, as seen in fig.1), one or more openings (Sisley, [0047] additional access holes) being positioned on said first portion (Sisley, [0047] lower half of the terminal lug 2) for accessing said first fixing means (Sisley, [0047], may extend the full length of the lower (with respect to FIG. 1) half of the terminal lug 2, while containing an additional access hole or terminal lug screw pass-through feature).
Regarding claim 5, Besana and Sisley teach the device for door and phase segregation in circuit breakers, according to claim 4, characterized in that wherein said first and second fixing means are screw means (Sisley, e.g. terminal lug screws 5) (fig.1).
Regarding claim 6, Besana and Sisley teach the device for door and phase segregation in circuit breakers, according to claim 4, wherein said first insulating body is provided with an elongated protrusion (Sisley, i.e. additional securing clips 9) (fig.5) substantially perpendicular to said first and second lateral surface and vertically extending along at least a portion of said first and second lateral surface (Sisley, implicit, as seen in fig.5).
Regarding claim 7, Besana and Sisley teach the device for door and phase segregation in circuit breakers, according to claim 6, wherein said first insulating body is provided with a tab (Sisley, e.g. indented edges on surface 11) (fig.1) adapted to rest on a surface of said circuit breaker proximate to a venting aperture of said circuit breaker (Sisley, abstract, terminal lug cover includes a plurality of sides structured to carry heat away from the terminal lug or deflect ionized gases away from the terminal lug).
Regarding claim 8, Besana and Sisley teach the device for door and phase segregation in circuit breakers, according to claim 7, wherein said tab is positioned in an intermediate position (Sisley, e.g. indented edges of surface 11 is between first and second portions of front face) (fig.1) between said first and second portions of said front surface (Sisley, implicit).
Regarding claim 9, it is moot as claim 1 rejection did not rely on second insulating element.
Claims 10 and 11 are moot for the same reasons as stated in claim 9.
 Regarding claim 12, Besana and Sisley teach the circuit breaker (Besana, abstract, for low-voltage switches) comprising the device for door and phase segregation according to claim 1 (implicit).
Regarding claim 13, Besana and Sisley teach the molded case circuit breaker (implicit, as seen in fig.3) comprising the device for door and phase segregation according to claim 1 (implicit).
Regarding claim 14, Besana and Sisley teach the device for door and phase segregation in circuit breakers, according to claim 2, characterized in that wherein said conductive element is provided with first fixing means (Sisley, [0047], additional access hole or terminal lug screw pass-through feature) for mechanical connection to a corresponding lug (Sisley, [0047], may extend the full length of the lower (with respect to FIG. 1) half of the terminal lug 2, while containing an additional access hole or terminal lug screw pass-through feature) of said circuit breaker (Sisley, implicit) and second fixing means (Sisley, i.e. terminal lug screws 5) (figs. 1 and 4) for mechanical connection of said electrical connection means (Sisley, [0041], the number of terminal lug screws 5 may be used to secure a number of connecting cables (not shown) to the terminal lug 2), and in that said first insulating body has a front surface (Sisley, e.g. surface 10 and the adjacent portion on 2) (fig.1) having a first portion (Sisley, e.g. portion where 5 is present in lower part of 2) (fig.1) and a second portion (Sisley, e.g. portion where 5 is present in upper part of 2) (fig.1) raised with respect to said first portion (Sisley, implicit, as seen in fig.1), one or more openings (Sisley, [0047] additional access holes) being positioned on said first portion (Sisley, [0047] lower half of the terminal lug 2) for accessing said first fixing means (Sisley, [0047], may extend the full length of the lower (with respect to FIG. 1) half of the terminal lug 2, while containing an additional access hole or terminal lug screw pass-through feature).
Regarding claim 15, Besana and Sisley teach the device for door and phase segregation in circuit breakers, according to claim 14, characterized in that wherein said first and second fixing means are screw means (Sisley, e.g. terminal lug screws 5) (fig.1).
Regarding claim 16, Besana and Sisley teach the device for door and phase segregation in circuit breakers, according to claim 2, wherein said first insulating body is provided with a tab (Sisley, e.g. indented edges on surface 11) (fig.1) adapted to rest on a surface of said circuit breaker proximate to a venting aperture of said circuit breaker (Sisley, abstract, terminal lug cover includes a plurality of sides structured to carry heat away from the terminal lug or deflect ionized gases away from the terminal lug).
Regarding claim 17, Besana and Sisley teach the device for door and phase segregation in circuit breakers, according to claim 16, wherein said tab is positioned in an intermediate position (e.g. indented edges of surface 11 is between first and second portions of front face) (fig.1) between said first and second portions of said front surface (implicit).
Regarding claim 18, Besana and Sisley teach the device for door and phase segregation in circuit breakers, according to claim 4, wherein said tab is positioned in an intermediate position (e.g. indented edges of surface 11 is between first and second portions of front face) (fig.1) between said first and second portions of said front surface (implicit).
Regarding claim 19, it is moot as claim 1 rejection did not rely on second insulating element.
Claim 20 is moot for the same reasons as stated in claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           08/16/2022






	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839